JANVIER, J.
Plaintiff, formerly landlord of defendants, sues for rent which she claims she is entitled to because.of the fact that her tenants, defendants here, persuaded her through misrepresentation and fraud tq return them the notes and cancel the • lease. The lease contained a stipulation reading as follows:
“The said lessor agrees to cancel said lease in the event said lessee is transferred on account of business to another city, said lessee giving a thirty day written notice.”
Plaintiff alleges that she was advised that Luce, one of the defendants, was ordered to another city, and that therefore, under the stipulation above quoted, she agreed to the cancellation of the lease, but that shortly thereafter she found that the said Luce was not transferred to another city and that the ground set forth in the stipulation for the cancellation of the lease did not in fact exist. This suit is the result. Judgment was rendered for plaintiff, and defendants have appealed.
We have carefully read the record and have come to the conclusion that the trial judge was not manifestly in error in deciding as he did for plaintiff. The evidence on behalf of defendants and that produced by plaintiff is sharply in conflict and cannot be reconciled. In such a situation, in view of the absence of 'clear error, we cannot do other than affirm the judgment appealed from.
The judgment appealed from is therefore affirméd.